DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 08-27-21.
Claims 1, 5, 6 and 13 are amended.
Claims 16-27 are canceled.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over ABE et al. (US20150098197), in view of Okaue et al. (US20200335429).
Re Claim 1, ABE show and disclose
A display device comprising: 
a display substrate (14, fig. 1) comprising a display area (under display 10, fig. 1) and a pad area (outside 10, fig. 1) disposed around the display area; 

at least one wiring pad (with two 32a, fig. 6) comprising: a pad pattern portion (first 32a, fig. 6) disposed on the pad area of the display substrate (fig. 1 and 6), the pad pattern portion electrically connected to the signal wiring (fig. 3 and 6); and 
a separation pattern portion (second separated 32a, fig. 6) separated from the pad pattern portion by a separation space (space between, fig. 6); and 
a printed circuit board (30, fig. 1 and 6) attached to the pad area of the display substrate, the printed circuit board comprising a lead wiring (54, fig. 6) connected to the at least one wiring pad;
ABE does not disclose 
wherein the lead wiring of the printed circuit board directly contacts the at least one wiring pad.
Okaue teaches a device wherein
the lead wiring (12, fig. 1-2) of the printed circuit board (1, fig. 1-2 and 5) directly contacts the at least one wiring pad (fig. 5; the narrow pitch connection portion 15 of the front surface first conductive pattern 8 can be easily, reliably, and directly connected to terminals of a display panel DP as another device and, the wide pitch connection portion 16 of the back surface first conductive pattern 12 can be easily, reliably, and directly connected to terminals of a main printed circuit board MPC, [0079]).

Re Claim 14, ABE show and disclose
The display device of claim 1, wherein the pad pattern portion and the separation pattern portion are directly connected to the lead wiring (fig. 6).
Re Claim 15, ABE show and disclose
The display device of claim 14, wherein the pad pattern portion and the separation pattern portion are ultrasonically bonded to the lead wiring (terminal pads 32a and wiring leads 54 are connected, fig. 5)
Examiner’s Notes: The limitation of “ultrasonically bonded” is a product-by-process limitation; the process limitation, in claim 15, does not generate the patentability in a claim drawn to structure or device. When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See MPEP § 2113.) .


Claims 2-4 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over ABE et al. in view of Okaue et al. as applied to claim 1 above, further in view of Lee et al. (US20080264675).
Re Claim 2, ABE and Okaue disclose
The display device of claim 1, 
	ABE and Okaue do not disclose
a pad protection layer disposed in the separation space between the pad pattern portion and the separation pattern portion.
Lee teaches a device wherein
a pad protection layer (132, fig. 1D) disposed in the separation space between adjacent pad portions.
Therefore, it would have been obvious to one having ordinary skill in the art to add the insulation layer in the apace between adjacent pad portions as taught by Lee in the electronic device of ABE, in order to make better protection of connect pads, and to improve soldering result of the connect pads for the electronic device.
Re Claim 3, ABE and Lee disclose
The display device of claim 2, wherein the pad protection layer comprises an organic insulating material (solder resist layer 131 is made of epoxy resin, [0004], [0021] and [0023] of Lee).
Re Claim 4, ABE show and disclose


Re Claim 10, ABE show and disclose
The display device of claim 4, wherein the pad pattern portion has a linear shape (or 32a, fig. 6) extending along a second direction (horizontal direction, fig. 6) intersecting the first direction, and wherein a shape of the separation pattern portion in a plan view is the same as a shape of the pad pattern portion in the plan view (fig. 2 and 6).
Re Claim 11, ABE show and disclose
The display device of claim 10, wherein the second direction is a direction from a distal end of the pad area toward the display area (fig. 1 and 6).
Re Claim 12, ABE and Lee disclose
The display device of claim 4, wherein the at least one wiring pad (with two 32a, fig. 6) comprises a first wiring pad (first 32a, fig. 6) and a second wiring pad (second 32a, fig. 6) separated from each other, and wherein the pad protection layer is further disposed between the first wiring pad and the second wiring pad in a plan view (fig. 1D of Lee).

Allowable Subject Matter	
Claims 5-9 and 13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:

wherein the first direction intersects a direction from an end portion of the pad area toward the display area, and wherein a width of the pad pattern portion in the first direction is larger than a width of the separation pattern portion in the first direction.
Claims 6-9 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 6 in combination as claimed, including:
wherein the at least one wiring pad further comprises an edge pattern portion having a rectangular frame shape to surround the pad pattern portion and the separation pattern portion in a plan view.
Claim 13 is allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 13 in combination as claimed, including:
wherein the display device further comprises a via layer disposed between the first wiring pad and the second wiring pad on the display substrate, and wherein the pad protection layer overlaps the via layer.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claims 5, 6, 13 and all claims dependent thereof patentable over art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20190221584 US-20050122700 US-20070076400 US-5657104.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                                                                                                                                        /XIAOLIANG CHEN/
Primary Examiner, Art Unit 2848